Citation Nr: 1402741	
Decision Date: 01/22/14    Archive Date: 01/31/14

DOCKET NO.  09-43 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), depression, and anxiety disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel



INTRODUCTION

The Veteran served on active duty from March 1990 to March 1992. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, denied entitlement to service connection for an acquired psychiatric disorder, to include PTSD. 

The Veteran provided testimony before a Decision Review Officer (DRO) in May 2010; and, before the undersigned at a Travel Board hearing at the RO in December 2011.  A transcript of each hearing is of record and has been reviewed. 

In March 2012 and July 2013, the Board remanded the case to the RO via the Appeals Management Center (AMC), in Washington, DC,.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this veteran's case should take into consideration the existence of this electronic record.



FINDINGS OF FACT

1.  The Veteran did not serve in combat or a war zone and there is no credible supporting evidence of the claimed in-service stressors.

2.  The Veteran's current psychiatric disability is not the result of a disease or injury in active service.



CONCLUSION OF LAW

The requirements for entitlement to service connection for an acquired psychiatric disability, to include PTSD, depression, and anxiety disorder, are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the rating decision appealed, VA notified the Veteran, via a July 2007 letter, of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, notice of how disability ratings and effective dates are assigned in the event service connection is granted.  The letter was time and content-compliant.  See 38 C.F.R. § 3.159(b)(1); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board also notes that an October 2007 letter specifically addressed a claim for PTSD and asked the Veteran to provide his specific stressors.

The United States Court of Appeals for Veterans Claims (Court) has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues; and, the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the hearing, the undersigned identified the issue before the Board, asked questions of the Veteran that ensured his testimony addressed the criteria for service connection, and suggested evidence that would help prove the claim.  Further, the record of the hearing was held open for submission of additional evidence.  Neither the Veteran nor his representative voiced any disagreement with the manner the hearing was conducted.  Hence, the Board finds the Bryant, as were all other, notice requirements were complied with.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Board remanded the case twice to attempt to obtain records of claimed mental health treatment and clarification of examination findings.  The Veteran reported mental health treatment while stationed in Germany from 1991 to 1992.  The NPRC conducted searches for any records extant, including as pursuant to Board remands with negative results.  AMC entered a formal finding of the unavailability of the records in April 2012.  The July 2013 Board remand directed another inquiry, as NPRC only conducted a search for 1992.  As noted, the NPRC conducted a search for 1991 and 1992 with negative results.  The Board finds all reasonable efforts were expended, and that it is unlikely further efforts will produce the records.  See 38 C.F.R. § 3.159(c)(2).  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Governing Law and Regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

There are particular requirements in 38 C.F.R. § 3.304(f) for establishing PTSD that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Entitlement to service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f) and § 4.125 (requiring PTSD diagnoses to conform to the Diagnostic and Statistical Manual of Mental Disorders-IV (DSM-IV) as the governing criteria for diagnosing PTSD.  Parenthetically, the Board notes VA has not yet implemented DSM-V.
 
As a general rule, a veteran's lay testimony alone about a claimed stressor not related to combat or fear of hostile military or terrorist activity is not enough to establish the occurrence of the alleged stressor.  38 C.F.R. § 3.304(f)(3).  

If the claimed stressor is related to the Veteran's fear of hostile military or terrorist activity: (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the Veteran's symptoms are related to the claimed stressor; and, (3) the claimed stressor must be consistent with the places, types, and circumstances of the Veteran's service.  38 C.F.R. § 3.304(f)(3).  (Emphasis added).

Evidence

Service personnel records show the Veteran's Military Occupation Specialty (MOS) as Bradley Vehicle mechanic; and, he served in Kuwait from August to December 1991.  As noted earlier, the Veteran reported he received in-service mental health treatment, the length of which he has provided inconsistent statements.  Service treatment records dated in June 1991 note the Veteran was seen by social services personnel and confidential information was obtained.  The entry provides no details or other information.  A January 1992 entry in the service treatment records note the Veteran was seen at the mental health clinic for marital problems.  No follow-up or referral is indicated.

There is no entry in the service treatment records of a diagnosis of an acquired mental disorder.  A March 1992 entry notes a physical examination was waived, which means the Veteran did not undergo a physical examination prior to his separation from active service.

A November 2004 entry in the Veteran's VA outpatient records notes a PTSD screen was negative.  

The Veteran's March 2007 initial claim was for problems adapting, sleep problems, and depression.  He submitted a separate claim for entitlement to service connection for PTSD in May 2007.  In his May 2007 statement, the Veteran based his claim on the stress of serving in Kuwait; specifically, wondering while there when, or if, he would make it home; wondering where would his next meal come from; and, seeing dead bodies.  A June 2007 statement reflects that he also noted the stress of having to pack his belongings and execute a will prior to his departure; and, after his arrival in Kuwait, having to always be on guard, and the associated risk of sand vipers and scorpions.  

A June 2007 outpatient treatment record shows the Veteran reported he had struggled with depression since Desert Storm.  He reported further that he had seen a psychiatrist in Germany, but he did not recall the treatment, and his symptoms had increased over the prior two years.  A nurse practitioner diagnosed chronic PTSD and depression, and there are also is a noted PTSD diagnosis by the Veteran's treating psychiatrist.  

In a July 2007 statement, the Veteran reported additional stressors: 1) on one occasion, a fellow soldier mounted the top of a tank and pointed his weapon at the Veteran and others and said, "I want to kill someone."  The Veteran reported he slowly backed and walked away from the area.  The next day he was told the soldier had "snapped" and been sent to the rear; 2) while performing maintenance, a tank radiator fell from above onto his hand and injured it; and, 3) he saw dead bodies along the side of a road.

A September 2007 VA Gulf War examination report notes the Veteran was being treated for depression, and he had a combination of anxiety and depression of long standing.  The examination report erroneously notes the Veteran was service connected for PTSD, and also notes the Veteran's listed diagnoses included an anxiety disorder.

A December 2007 RO PTSD Stressor Worksheet notes the Veteran's claimed stressors, including the Veteran's report that the dead bodies of nationals he saw were bloody and missing arms and eyes.  The Worksheet notes further that a search of records of the history of the Veteran's unit confirmed the presence of his unit in Kuwait from mid-September to late November 1991, when it returned to Germany.  The Worksheet also notes, however, that the particular stressor could not be confirmed, but a PTSD examination was needed because verification was not required for every detail of a claimed stressor before an examination is conducted.  M21-1MR was cited.  This information was typewritten.  Beneath it, however, is a handwritten entry of "stressor conceded."

In January 2008, the RO requested an examination of the Veteran to determine if he had PTSD.  The examination request notes the Veteran's claimed stressor was conceded, and details could be found in the claims folder.  The Worksheet indicated only that the Veteran's presence in Kuwait was conceded.

The January 2008 PTSD examination report reflects the examiner conducted a review of the claims file as part of the examination.  The examiner noted his review revealed the Veteran's basic service information, including his MOS.  The examiner noted the claims file did not contain any decorations or other indicia the Veteran served in Southwest Asia.  He noted further that the stressor paperwork conceded the Veteran's presence in Kuwait, though not the particular stressor, but an examination was ordered anyway.  The examiner then noted that there was an indication the Veteran's stressor was conceded, "Though I did not actually see any evidence of it."  The examiner noted the May 2007 diagnosis of PTSD and depression NOS; but, "this was simply based on the Veteran's statements without a confirmation from the record of a valid stressor."

In the review of medical history, the examination report notes the Veteran reported he once saw a psychiatrist while in the Army, but he denied having actually received any follow-up treatment.  The Veteran complained of anxiety attacks which he reported first started in 1997.  He described them as a racing heart, difficulty breathing, and shaking.  The Veteran reported being angered easily and having nightmares.  The examiner noted the Veteran did not actually report any PTSD-related symptoms until he was specifically asked later in the examination.

When the examiner asked about his specific stressors, the Veteran said "just the typical living there."  (Quotes in original).  He also reported having seen the dead bodies; he was disturbed by hearing U.S. artillery fire; and, he was in a building when a kamikaze plane tried to crash into it but hit telephone poles instead.  The examiner noted there was no evidence in the record to support the Veteran's stressors, the apparent concession notwithstanding.

Mental status examination revealed the Veteran's affect as blunted, and he did exhibit some psychomotor slowing.    The Veteran reported some difficulty with concentration and short-term memory.  Otherwise, there were no abnormal findings.

Based on the Veteran's report, the examiner noted he did not see the full criteria for trauma exposure.  The examiner noted the Veteran did not clearly describe a persistent re-experiencing of symptoms; and, while he described some dreams, they were not specifically about any traumatic events.  The examiner noted the Veteran reported he currently thought more about Kuwait and Iraq because of the War in Iraq, but he did not describe any true intrusions.  The examiner noted further that the Veteran did not describe any other significant avoidant symptoms, except that he avoided closed spaces, which he did not relate to traumatic events.

The examiner noted the Veteran was administered the MMPI-II, and the results revealed extreme exaggeration of symptoms, as the Veteran produced a highly elevated F-Scale.  The examiner noted it was so highly elevated it could not be graphed on the scoring profile.  This, the examiner noted, brought the Veteran's report of symptoms into question.

The examiner rendered an Axis I diagnosis of anxiety disorder NOS with associated panic attacks.  The examiner noted that while the Veteran reported some PTSD symptoms, he opined they did not meet the criteria for a diagnosis of PTSD.  Further, psychological testing indicated exaggeration of symptoms.  The examiner noted he did not observe any objective evidence in the claims file that supported the Veteran's stressors despite the reported confirmation of them.  As concerns the anxiety disorder, the examiner opined it was not at least as likely as not causally related to the Veteran's active service, as the onset of symptoms was in 1997, which was after the Veteran had gone through a contentious divorce.

In an April 2009 letter, the Veteran asserted for the first time that he had researched and determined the cause of his PTSD was the death of his only parent, his mother, while he was in Kuwait.  He related further that his mother was his backbone while he was in Kuwait, he did not have closure, and things had not been the same afterwards.  The Veteran made no mention of his mother's death at the subsequent hearings and examinations.

At the May 2010 DRO hearing, the Veteran conceded hostilities were over at the time of his tour in Kuwait, but noted the general stress of being there.  He testified his unit was not in or near a town but in the middle of the desert about 40 kilometers from the Iraqi border.  The Veteran testified he heard continuous shooting and SCUD missiles going off.  He could not remember the date of the kamikaze plane attack.  He also testified he had no in-service complaints of PTSD-type symptoms.

In his July 2010 response to the July 2010 Supplemental Statement of the Case (SSOC), the Veteran expressed disagreement with the dates noted for his service in Southwest Asia without offering an alternative date; and, he objected to being asked for names and dates related to his claimed stressors.

A March 2011 RO internal memorandum notes the Veteran's 2007 stressor was conceded, and that the January 2008 examination did not diagnose PTSD.  The memo notes further that the DRO must not have seen the stressor conceded document in the claims file "but still no [diagnosis]."  The author of the memo opines that another examination was needed to evaluate for fear of hostile action.  Consistent with this memo, the March 2011 examination request asked the examiner to determine if the Veteran had PTSD and if it is connected to fear of enemy hostile action, etc.  The request, however, went further and noted the Veteran's claimed stressors were consistent with the places, types, and circumstances of his service in Kuwait.  As will be discussed later, the Board rejects this conclusion/concession.

The March 2011 examination report reflects the claims file was not available for the examiner's review at the time of the examination.  The examiner, however, did note the January 2008 examination and the fact the examiner did not render a diagnosis of PTSD.  The March 2011 examination report reflects the examiner noted the Veteran did not report any specific traumatic events or experiences related to his tour in Kuwait, nor did he report symptoms of avoidance, etc.  Mental status examination revealed no abnormal findings.  The examiner diagnosed anxiety disorder NOS.  

The examiner noted the absence of PTSD-related symptoms, and that by the Veteran's self-report, and his VA records, he had not sought psychotherapeutic intervention for his reported symptoms.  The examiner noted further that the Veteran did not report any in-service stressor or specific fear of hostile action while he was in Kuwait.  The examiner opined the Veteran did not meet the criteria for a diagnosis of PTSD, and that the Veteran's anxiety disorder NOS was not causally related to his active service.  The examiner noted the Veteran did not relate any specific triggers for his reported panic attacks, and he did not report any flashbacks or intrusive thoughts.  The claims file was subsequently made available to the examiner; and, he noted a review of it did not change his previously reported findings or opinion.

At the December 2011 Board hearing, the Veteran testified that, although he did not seek treatment until 1997, his symptoms in fact started immediately after active service.  As for his specific stressor, he testified that it was just the stress of being in the area, "You hear the bombs, hear and see the SCUDS, the oil well fires, and the stress just builds up."  He also testified that the March 2011 examination lasted only about 15 minutes, which he did not believe was long enough.  He also testified his treating VA physician believed his symptoms were related to his service in Kuwait.

Another examination was arranged in 2012.  The examination request made no mention of any concessions.  The November 2012 examination report, however, reflects the examiner conducted a review of the claims file, and the examiner noted the Veteran's stressors were conceded.  The examiner noted the prior diagnoses of anxiety disorder NOS, and that the Veteran did not report PTSD symptoms sufficient to meet the full criteria for a diagnosis of PTSD.  The examination report notes the Veteran endorsed full PTSD symptoms that met the criteria for a diagnosis of PTSD; and, since his stressors were conceded, it was related to his active service.

The July 2013 Board remand requested the medical examiner provide further clarification.  Specifically, it asked the examiner to specify the stressors upon which the PTSD diagnosis was based; whether the prior diagnoses of anxiety disorder NOS was erroneous; or was it currently in remission.

In the November 2013 addendum, the examiner referenced all of the prior VA examinations, and the fact the Veteran was not diagnosed with PTSD due to insufficient reported symptoms to meet the full DSM-IV criteria.  The examiner noted the Veteran's current PTSD diagnosis was related to his fear of hostile military or terrorist action while in Kuwait.  The examiner noted the Veteran's prior reports of fear of missile attacks and seeing dead bodies, etc.

The examiner indicated the prior diagnoses of anxiety disorder were not erroneous, but the Veteran's anxiety symptoms had progressed to full PTSD.  As a result, he no longer met the DSM-IV criteria for a diagnosis of anxiety disorder; but the prior diagnosed anxiety disorder was at least as likely as not related to the Veteran's fear of hostile action in Kuwait.  The examiner also noted entries in the Veteran's records of a mood disorder, but noted the Veteran's symptoms did not meet DSM-IV criteria for a diagnosis of that disorder; and, the Veteran's current symptoms of depression were secondary to PTSD.

A June 2013 JSRRC memorandum notes a review of unit records could not confirm the claimed report of any kind of combat actions, unexploded ordinance, and dead bodies.  The Board reads non-confirmation of "any kind of combat actions" to include the absence of SCUD launches or attacks.  Further, the Board notes a post-war study that found no SCUD missiles were launched after February 1991.  See http://vbaw.vba.va.gov/bl/21/rating/stressor/army/armygulfwar/Army%201991%20SCUD%20ATTACKS%20IN%20THE%20GULF%20WAR.pdf.

Analysis PTSD

The Veteran has medical diagnoses of PTSD that have been attributed to in-service stressors.  Hence, two of the requirements for service connection for that disorder have been met.  38 C.F.R. § 3.304(f).

Notwithstanding the concessions by RO personnel, there is no credible supporting evidence of the claimed in-service stressors that have served as the bases for the diagnosis of PTSD.  Repeated efforts to obtain confirmation of the claimed stressors from the service department have failed.

The claimed stressors involving SCUD attacks and a kamikaze attack are arguably combat related.  The evidence does not show; however that the Veteran served in combat.  He conceded in his sworn hearing testimony that he arrived in Kuwait after the end of hostilities and the Board takes juridical notice of the fact that hostilities ended in Kuwait by February 1991, approximately seven months before the Veteran arrived in that country.  Indeed, the SSOC notes the Cease-Fire accord was signed in March 1991.  His occasional reports of SCUD attacks and a kamikaze attack are incredible given these facts; and not consistent with the circumstances of his service. 

Recent diagnoses of PTSD have been linked to the Veteran's purported fear of hostile military or terrorist attacks.  The provisions of 38 C.F.R. § 3.304(f)(3); however were meant to apply to individuals serving in war zones or faced with significant combat-like  stressors in an area of incresed insurgent or guerilla warfare.  Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) citing 74 Fed. Reg. 42,617.  The Federal Circuit has also recognized that the regulation was intended to "acknowledge the inherently stressful nature of serving where hostile military or terrorist activities [are] ongoing."  National Organization of Veterans' Advocates v. Secretary of Veterans Affairs, 669 F.3d 1340, 1344 (Fed. Cir. 2012).

The Veteran did not serve in a war zone or where hostile military or terrorist activities were ongoing.  Hence, he could not establish the claimed stressors on the basis of fear of hostile military or terrorist activities under 38 C.F.R. § 3.304(f)(3).

The Veteran did report that on one occasion that the death of his mother was a stressor supporting the diagnosis of PTSD.  While credible evidence of this stressor could be obtained, the diagnoses of PTSD have not been linked to this stressor.

In sum there is no credible supporting evidence of the claimed stressors that have been used to support the diagnosis of PTSD, the Veteran did not service in combat, and his stressors cannot be established on the basis of fear of hostile military or terrorist activity.  The evidence is against the grant of service connection for PTSD.

Analysis-Other Acquired Psychiatric Disabilities

The Veteran has been given other psychiatric diagnoses during the appeal period and service connection could be established for these disabilities without credible supporting evidence of in-service stressors, provided there is other competent and credible evidence linking those disabilities to service.  38 U.S.C.A. § 1110; Hickson.  

The Veteran is competent to report the various stressors he has related during the course of this appeal.  The November 2012 examiner has indicated that the earlier diagnosed psychiatric disabilities are related to these stressors.  The Board, must; however, assess the credibility of these reports.  

The MMPI-II administered in 2008, demonstrated that the Veteran was extremely exaggerating his symptoms.  His reports have been highly variable and contradictory.  While he has more recently reported symptoms continuing since service, he earlier reported symptoms that began more than 15 years after service.  He reported SCUD and kamikaze attacks while in Kuwait, but elsewhere indicated that these did not occur while in Kuwait.  

The earlier examination reports note the Veteran reported his brief consultation with a psychiatrist in Germany but that he denied any follow-up treatment.  At the November 2012 examination, however, the Veteran reported he saw a therapist a few times a week for two to three months.  As noted in the discussion of the VCAA, there is no record of such extensive outpatient therapy.  At the 2008 examination, he reported the onset of his symptoms as in 1997; and, he testified to the same effect at the DRO hearing-there were no complaints of PTSD symptoms in service.  At the Board hearing, however, he testified his symptoms started immediately after service, though he did not seek treatment until 1997.  Then there is the statement where the Veteran related his PTSD was due to his mother's death.  He made no mention in that statement of his previously claimed stressors.  He had earlier reported stressors involving the anticipation of service in Kuwait.  

Given the inconsistent and contradictory reports; the Board finds that the Veteran's reports of in-service stressors to be incredible.  The examiner's opinion that any current psychiatric disability is attributable to these stressors is; therefore, not probative.

In light of the above, the Board accords the greater weight to the findings of the January 2008 examination.  See Nieves v. Rodriguez, 22 Vet. App. 295 (2008).  In addition to finding the criteria for a diagnosis for PTSD was not met, the 2008 examiner opined the diagnosed anxiety disorder was not at least as likely related to the Veteran's active service.

The totality of the evidence convinces the Board that the Veteran's initial reports of the onset of his symptoms was 1997, to include anxiety-type symptoms, are more credible than his later assertions.  Hence, the Board accords the greater weight to the opinion of examiner at the January 2008 examination, which is the Veteran's diagnosed anxiety disorder is not causally related to his active service, for it had its onset in 1997-well after his active service but shortly after a contentious divorce.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to service connection for an acquired psychiatric disability, to include PTSD, depression, and anxiety disorder, is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


